       Case 1:20-cv-10226-RGS Document 38 Filed 07/31/20 Page 1 of 5



                     UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 2o-10226-RGS

             JOANNA M. SNYDER and JENNIFER DONAHUE

                                       v.

              CONTRACTED MEDICAL FOR THE DOC, et al.


         ORDER ON PENDING MOTIONS (Docket Nos. 29 – 37)

                                July 31, 2020


      This prisoner civil rights action was initiated by Joanna M. Snyder

(“Snyder”) and Jennifer Donahue (“Donahue”), both inmates in custody at

MCI-Framingham. See Docket No. 1. On June 12, 2020, plaintiffs filed

motions for class certification and appointment of counsel. See Docket No.

29, 30. At that time, the following seven inmates at MCI-Framingham filed

motions to join this lawsuit: Elba Morales, Nikki Piazza, Tonicia Goodwin,

Wendy Filkins, Caroline McDonough, Diane Farley and Justina Talbot. See

Docket Nos. 31-37.

      Rule 20(a) of the Federal Rules of Civil Procedure provides that

persons may be joined as plaintiffs or defendants in a single action if “there

is asserted against them jointly, severally, or in the alternative with respect

to or arising out of the same transaction, occurrence, or series of transactions
       Case 1:20-cv-10226-RGS Document 38 Filed 07/31/20 Page 2 of 5



or occurrences; and any question of law or fact common to all defendants will

arise in the action.” Fed. R. Civ. P. 20(a).

      While plaintiffs’ claims may implicate common questions of law, the

movants interacted at different times with some of the defendants regarding

their own particular concerns. Not every plaintiff had contact with every

defendant and the claims do not “necessarily arise out of the same

transaction, occurrence, or series of transactions or occurrences.”        The

similarities do not convert each movant’s claims into claims arising from the

same transaction or series of transactions or occurrences.         Should the

defendants assert defenses in this case based on the failure exhaust

administrative remedies, see 42 U.S.C. § 1997e(a), plaintiffs’ response to

those defenses would likely require different proof for each plaintiff. Thus

the motions filed by Elba Morales, Nikki Piazza, Tonicia Goodwin, Wendy

Filkins, Caroline McDonough, Diane Farley and Justina Talbot, to join this

lawsuit, are denied.

      In their motion for class certification, the plaintiffs assert that there

are too many potential plaintiffs to join this action pursuant to Rule 20(a) of

the Federal Rules of Civil Procedure. See Docket No. 29. The motion states

that “there is a common element of fact and law” and that these inmates “are




                                       2
        Case 1:20-cv-10226-RGS Document 38 Filed 07/31/20 Page 3 of 5



suffering the same [question] of law with respect to the 1st, 8th, [illegible] and

14th [amendment of the United States Constitution].” Id.

      A Rule 23 class action is an action in which “[o]ne or more members of

a class” are authorized to sue “as representative parties on behalf of all [class]

members.” Fed. R. Civ. P. 23. Under Rule 23(c) of the Federal Rules of Civil

Procedure, a class can only be certified if the following four requirements are

met: (1) the class is so numerous that joinder of all members is impracticable;

(2) there are questions of law or fact common to the class; (3) the claims or

defenses of the representative parties are typical of the claims or defenses of

the class; and (4) the representative parties will fairly and adequately protect

the interests of the class.   Fed. R. Civ. P. 23(a). As a general rule ... an

individual appearing pro se may not represent other individuals in federal

court, see 28 U.S.C. § 1654, and courts have routinely denied a prisoner’s

request to represent a class of prisoners without the assistance of counsel.”

Vazquez v. Fed. Bureau of Prisons, 999 F.Supp.2d 174, 177 (D.D.C. 2013)

(citing cases).

      Each of the two plaintiffs who signed the amended complaint appears

pro se in this action, and neither of them is an attorney admitted to the Bar

of this court. The pro se plaintiffs cannot adequately represent the interests




                                        3
       Case 1:20-cv-10226-RGS Document 38 Filed 07/31/20 Page 4 of 5



of the class they have identified. Accordingly, the motion to certify a class is

denied.

      Finally, under 28 U.S.C. § 1915(e)(1), the Court “may request an

attorney to represent any person unable to afford counsel.” 28 U.S.C.

§1915(e)(1).   However, civil plaintiffs lack a constitutional right to free

counsel. See DesRosiers v. Moran, 949 F.2d 15, 23 (1st Cir. 1991). In

addition to demonstrating financial indigency, "an indigent litigant must

demonstrate exceptional circumstances in his or her case to justify the

appointment of counsel." Id. Exceptional circumstances are shown when the

denial of appointed counsel will result in fundamental unfairness impinging

on a litigant's due process rights. DesRosiers v. Moran, 949 F.2d 15, 29 (1st

Cir. 1991). In determining whether there are exceptional circumstances

sufficient to warrant the appointment of counsel, a court must examine the

total situation, focusing on the merits of the case, the complexity of the legal

issues, and the litigants’ ability to represent themselves. See id. at 24. Here,

it does not appear that exceptional circumstances that would justify the

appointment of counsel exist.

      Accordingly,

      1. The motions (Docket No. 31-37) by Elba Morales, Nikki Piazza,




                                       4
 Case 1:20-cv-10226-RGS Document 38 Filed 07/31/20 Page 5 of 5



   Tonicia Goodwin, Wendy Filkins, Caroline McDonough, Diane

   Farley and Justina Talbot to join this lawsuit are DENIED.

2. Plaintiffs’ motion (Docket No. 29) for class certification is DENIED.

3. Plaintiffs’ motion (Docket No. 30) for appointment of counsel is

   DENIED.

                              SO ORDERED.

                              /s/ Richard G. Stearns
                              UNITED STATES DISTRICT JUDGE




                                5
